            Case 1:17-cr-00456-RA Document 56 Filed 08/03/20 Page 1 of 2




                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8-3-20


 UNITED STATES OF AMERICA,
                                                                 No. 17-cr-456 (RA)
                         v.
                                                                      ORDER
 REGINALD SANDERS,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         The Court is in receipt of the attached letter from Defendant Reginald Sanders, which it

construes as a motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A), seeking

compassionate release in light of COVID-19. Although Mr. Sanders states in his letter that his

“health puts [him] at ‘high risk’ to get COVID-19,” he has not identified any particular health

issues that would place him at a greater risk. To the extent that Mr. Sanders is relying on specific

health conditions, and would like the Court to consider any medical records to that effect, he shall

submit such records and information to the Court. Mr. Sanders is further directed to advise the

Court whether he has sought compassionate release from the BOP, and if so, when he made that

request and whether he has received a response.

         The Clerk of Court is directed to mail a copy of this Order to Mr. Sanders.

SO ORDERED.

Dated:      August 3, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
             Case 1:17-cr-00456-RA Document 56 Filed 08/03/20 Page 2 of 2




                                                                                 ·-
- - - -tt---'...L..!!..!:~- ~'.1.!..!.~~~ - - - - - - - - - - - - - - - - -_J,.l7""'~
- - - - -ri- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ---1,. .~,


            .
            I~




                                                                                   ,','\.
                                                                                  ,:,-...

                                                                                  qA'I
                                                                                      ..,      '
                                                                                  .···,-
                                                                                    :1:; •
                                                                                  .-., ..   ....-
                                                                                        :.,_'
                                                                                             '



                                                                                  . -,...-
                                                                                          .
                                                                                      , _;,~

                                                                                 .~;,•
                                                                                  . ,,
                                                                                            --"'
                                                                                 • """
